—Determination of respondent Police Commissioner, dated December 11, 1996, dismissing petitioner from his position as a New York City police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Phyllis Gangel-Jacob, J.], entered on or about August 14, 1997) dismissed, without costs.
Respondents’ determination, that petitioner knowingly accepted cash payments representing proceeds of a brothel business on behalf of his incarcerated brother, is supported by substantial evidence. Issues relating to the witnesses’ cred*8ibility were for the Hearing Officer to resolve (Matter of Berenhaus v Ward, 70 NY2d 436, 443; Matter of Wright v Bratton, 244 AD2d 183). Petitioner’s previously unblemished record does not warrant setting aside the penalty of dismissal (see, Trotta v Ward, 77 NY2d 827, 828; Matter of Giordano v Brown, 182 AD2d 582). Finally, since it had a rational, nondiscriminatory basis, respondents’ determination was not in violation of Executive Law § 296 (see, Matter of Silbert v Jackson, 228 AD2d 198, lv denied 88 NY2d 814). Concur — Milonas, J. P., Ellerin, Rubin and Mazzarelli, JJ.